DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 14 recites a computer program product that is not limited to just statutory subject matter as outlined in the Specification; therefore, the claimed invention is directed to non-statutory subject matter.  Examiner suggests inserting "non-transitory" prior to computer-readable medium to exclude any non-statutory subject matter or combine claims 14 and 15 into one claim.
Reasons for Allowance
Claims 1-13 and 15 are allowed. 
The present invention is directed to inter-sententially determining semantic relationships between entities in natural language documents. Each independent claim identifies the uniquely distinct features:

generating a first dependency parse tree, DPT, for a first origin sentence of the document which comprises the first entity, wherein each DPT comprises at least a root node; generating a second DPT for a second origin sentence of the document which mentions the second entity;

linking the root nodes of the first DPT and the second DPT so as to create a chain of words, COW, from the first entity to the second entity;

determining for each word in the COW a subtree comprising the word itself as well as, if applicable, all words depending as nodes from said words as a root; generating for each word in the COW a subtree embedding vector cw which, in case the word in the COW has a subtree, is based at least on word embedding vectors xw of the words of the subtree;

generating a representation vector pw for each word in the COW, wherein the representation vector pw for each word comprises a word embedding vector xw for said word itself as well as its subtree embedding vector cw;

inputting the representation vectors pw for each word in the COW into a recurrent neural network; and

classifying, using the recurrent neural network, the semantic relationship between the first entity and the second entity, based on the input representation vectors pw.

The closest prior art, US 2018/0232443 A1 (“Delgo et al.”); US 2020/0159831 A1 (“Mutalikdesai et al.”), fail to anticipate or render obvious at least the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
Claim 14 would be allowed provided the rejection under 35 USC § 101 is overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664